  Case 3:18-mj-03225-DGW Document 1 Filed 11/02/18 Page 1 of 6 Page ID #1

                                                                                    FILED
                         IN THE UNITED STATES DISTRICT COURT                        NOV 0 2 2018
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS



UNITED STATES OF AMERICA,
                                                    CRIMINAL NO _    & \VlMM5-t£jN
       Plaintiff,

          vs.                                       Title 18, United States Code,
                                                    Sections 2252(a)(2)(B)
  JACE A. FAUGNO,

       Defendant.



                                 CRIMINAL COMPLAINT


       I, Special Agent Tyrone Forte of the Federal Bureau of Investigation, the undersigned

complainant, being duly sworn, state the following is true and correct to the best of my

knowledge and belief:

                                           COUNT 1

                             Distribution of Child Pornography

       On or about September 30, 2018, in St. Clair County, Illinois, which is within the

Southern District of Illinois,

                                     JACE A. FAUGNO,

defendant herein, did knowingly distribute visual depictions containing child pornography, as

defined in Title 18 United States Code, Section 2256(8)(A), including, but not limited to, the

following: video file 767657fl-ca59-46b3-a964-b951_lb551111, which depicts an adult male

anally penetrating a nude prepubescent female approximately 7-9 years old, that had been

shipped or transported in or affecting interstate or foreign commerce by any means, including by

computer, all in violation of Title 18, United States Code, Section 2252A(a)(2)(B) & (b).
Case 3:18-mj-03225-DGW Document 1 Filed 11/02/18 Page 2 of 6 Page ID #2
Case 3:18-mj-03225-DGW Document 1 Filed 11/02/18 Page 3 of 6 Page ID #3
Case 3:18-mj-03225-DGW Document 1 Filed 11/02/18 Page 4 of 6 Page ID #4
Case 3:18-mj-03225-DGW Document 1 Filed 11/02/18 Page 5 of 6 Page ID #5
Case 3:18-mj-03225-DGW Document 1 Filed 11/02/18 Page 6 of 6 Page ID #6
